835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert L. YORK, Plaintiff-Appellant,v.Frank D. CELEBREZZE, A. William Sweeney, Ralph S. Locher,Robert E. Holmes, Clifford F. Brown, James William Kelly (ofSupreme Court of Ohio), Angelo J. Gagliardo, Charles W.Kettlewell, Chester C. Hayth, Coit H. Gilbert, Louis C.Damiani, Richard L. Powell, Edward T. Lombardo, CraigWright, Andrew Douglas, Defendants-Appellees.
No. 87-3233.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before NATHANIEL R. JONES, RALPH B. GUY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, a lawyer, brought this civil rights case (42 U.S.C. Sec. 1983) seeking monetary damages and other relief in connection with disciplinary action taken against him by the Ohio Supreme Court Office of the Disciplinary Counsel.  The district court ultimately granted summary judgment for defendants on all issues and this appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding in his own behalf.


3
Upon consideration, we affirm for the rationale set forth in the well-reasoned opinion of the district court of February 9, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.